FOR IMMEDIATE RELEASE: CONTACT: Robert K. Chapman, August 23, 2010 President and Chief Executive Officer United Bancorp, Inc. 734-214-3801 UNITED BANCORP, INC. ANNOUNCES UNAUDITED SECOND QUARTER 2010 RESULTS ANN ARBOR, MI – United Bancorp, Inc. (UBMI) reported a consolidated net loss of $3.50million, or $0.74 per share of common stock, for the second quarter of 2010, compared to a consolidated net loss of $762,000, or $0.20 per share, for the second quarter of 2009. Net loss for the first six months of 2010 was $4.31 million, or $0.95 per share, improving from a net loss of $5.46 million, or $1.16 per share, for the same period of 2009, which included a goodwill impairment charge of $2.44 million net of tax ($0.48 per share) in the first quarter of 2009. The loss for the most recent quarter resulted from a substantial provision to the Company's allowance for loan losses, costs related to other real estate owned properties and problem loans, and data processing conversion costs. The Company’s provision for loan losses was $8.65 million in the second quarter of 2010 compared with $5.40 million for the second quarter of 2009. The increase in the provision for loan losses over the amount from the prior year period was primarily due to an increase in certain loss factors in the Company’s general valuation allowance analysis.Nonperforming loans remained stable at $31.9 million at June 30, 2010 and have increased only $0.2 million during the first half of 2010. United’s coverage of nonperforming loans at June 30, 2010 improved to 73.3%, up from 67.5% at March 31, 2010. The Company’s allowance as a percentage of loans at June 30, 2010 was 3.75%, compared to 3.37% at March 31, 2010. United’s total revenue for the second quarter of 2010 improved 4.2% over the first quarter of 2010, in spite of a decrease in average earning assets and the delay in recognition of income on the sale of SBA loans, as further explained below. Robert K. Chapman, President and Chief Executive Officer, commented that the Company’s business includes a diversity of sources of noninterest income that provided 32.6% of second quarter net revenue for 2010. He noted that total noninterest expenses continue to be lower than the comparable periods of 2009. While the Company’s professional fees and expenses related to nonperforming loans and other real estate owned have increased, stringent expense controls have resulted in reductions in other categories of expense that have more than offset those increases. Results of Operations The net loss of $4.31 million for the first six months of 2010 was down from the loss of $5.46 million for the same period of 2009. For the first half of 2010, total revenues were down 8.1% from the same period of 2009, while expenses for the first half of 2010 were down 23.0% compared to the same period of 2009, or 7.5% excluding the 2009 goodwill impairment. The Company’s pre-tax, pre-provision return on average assets for the first six months of 2010 was 1.42%. While noninterest income for the most recent quarter increased by 15.0% over the first quarter of 2010, it was down 21.2% in the first six months of 2010 compared to the same period of 2009. The Company’s volume of rate-driven refinancing of residential mortgages has slowed in the past nine months, resulting in a reduction of the volume of mortgage loans sold in the secondary market and a corresponding decline in gains on the sale of those loans. However, the 1 reduction in refinancing has been partially offset by a 29.8% increase in loans originated to finance home purchases for the first six months of 2010 compared to the first half of 2009. Noninterest income in 2010 has also been impacted by the Company’s implementation of Accounting Standards Update ASU 2009-16, Accounting for Transfers of Financial Assets, which results in a 90-day delay in recognition of income on the sale of SBA 7a loans. Revenue of $674,000 was deferred in the second quarter of 2010 and is expected to be recognized in the third quarter of 2010. Most categories of noninterest expense declined during the second quarter and first half of 2010 compared to the same periods of 2009. The most significant decline was in compensation costs, which were 14.7% lower during the first half of 2010 compared to the first six months of 2009. Salaries and benefits are the Company’s largest single area of expense. Compensation expenses during the first half of 2009 included commissions and other compensation costs of generating income from loan sales and servicing during a time when rate-driven refinancing of residential mortgages remained high. The Company’s provision for loan losses of $8.65 million in the second quarter of 2010 was up from the provision of $5.40 million taken in the second quarter of 2009. For the first six months of 2010, United’s provision for loan losses of $13.45 million was 9.6% higher than for the same period of 2009. Balance Sheet Total consolidated assets of the Company were $849.1 million at June 30, 2010, and have decreased by 3.9% over the past twelve months. Gross portfolio loans have declined by $27.2 million, or 4.2%, in the first six months of 2010, as a result of slowing loan demand, charge-offs and the Company’s effective use of loan sales and servicing to mitigate credit and interest rate risk. The Company generally sells its fixed rate long-term residential mortgages in the secondary market, and retains adjustable rate mortgages in its loan portfolio. While the Company’s portfolio loans have decreased by $54.8 million, or 8.1%, during the past twelve months, the balance of loans serviced for others has increased by $136.1 million, or 31.1%, during the same time period. The Company continued to hold elevated levels of investments, federal funds sold and cash equivalents, in order to protect the balance sheet during this period of economic uncertainty. While these levels have declined from March 31, 2010, the Company expects to maintain higher than normal levels of liquidity until portfolio loan volume improves and more attractive investment opportunities emerge. The reduction in liquid assets during the most recent quarter resulted in part from a reduction in total deposits and FHLB advances. Total deposits of $730.2 million at June 30, 2010 have declined $21.1 million over the last twelve months and $52.6 million since December 31, 2009. Of that, substantially all of the decline was in the second quarter of 2010. This decrease resulted in part from seasonal declines in public funds balances, along with a reduction in wholesale and out of market deposits. Approximately 96% of the Company’s deposits are derived from core client sources, relating to long term relationships with local personal, business and public clients. As a result of its strong core funding, the Company’s cost of deposits was 1.24% in the first six months of 2010, down from 1.77% for same period of 2009. 2 Asset Quality The credit quality of the Company’s loan portfolio continued to be affected by credit issues with loans for real estate construction and development, which have been particularly impacted by declines in housing activity and the resultant impact on real estate values. This category of loans has had a disproportionate impact on the credit quality of the Company’s loan portfolio. While these balances totaled $49.8 million at June 30, 2010 andmade up 8.0% of total portfolio loans, they represented 35.7% of the Company’s nonperforming loans. At the same time, the Company continued to work down its exposure to this category of loans, and balances of construction and land development loans were reduced by $18.3 million, or 26.9%, over the last twelve months, and by $37.0 million, or 42.6%, over the last 36 months. The Company’s ratio of allowance for loan losses to total loans at June 30, 2010 was 3.75%, and covered 73.3% of nonperforming loans, compared to 3.37% and 67.5%, respectively, at March 31, 2010. The Company’s allowance for loan losses increased by $3.3 million during the first half of 2010, primarily as a result of an increase in certain loss factors assumed in the Company’s general valuation allowance. Net charge-offs during the second quarter of 2010 were $6.6 million, up from $5.0 million for the second quarter of 2009. For the first six months of 2010, net charge-offs of $10.1 million were up from $9.5 million for the same period of 2009. The Company’s provision for loan losses for the second quarter of 2010 increased significantly from the prior two quarters, primarily due to an increase in certain loss factors assumed in the Company’s general valuation allowance. In addition, during the second quarter of 2010, the Company began recognition of losses on specific residential mortgage loans in the process of foreclosure at an earlier point in the process, and also completed an extensive appraisal valuation process of the collateral on impaired loans. Within the Company’s loan portfolio, $31.9 million of loans were considered nonperforming at June 30, 2010, compared with $31.7 million as of December 31, 2009 and $25.9 million as of June 30, 2009. Total nonperforming loans as a percent of total portfolio loans moved from 4.87% at the end of 2009 to 5.12% at June 30, 2010, as a result of lower total loans. Capital Position At June 30, 2010, the Company’s Tier 1 capital ratio was 8.14%, and its ratio of total capital to risk-weighted assets was 12.86%. On April 1, 2010, the Company consolidated and merged its two subsidiary banks into one consolidated bank operating under the charter and name of United Bank & Trust. The bank continues to operate the same banking offices in the same markets that the individual banks operated prior to the consolidation. The Company expects the bank consolidation to allow the Company to more effectively deploy its capital and better manage credit and operational risks while gaining operating efficiencies and providing service improvements to its customers. Management and the Board of Directors are in the process of identifying and evaluating alternatives to increase the Company’s capital ratios. About United Bancorp, Inc. United Bancorp, Inc. is a bank holding company that is the parent company for United Bank & Trust. The bank operates sixteen banking offices in Lenawee, Washtenaw and Monroe counties, and maintains an active wealth management group that serves the Company’s market area. For more information, visit the company’s website at www.ubat.com. 3 Forward-Looking Statements This report contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and United Bancorp, Inc. Forward-looking statements are identifiable by words or phrases such as “continue,” “expected,” “expects” and variations of such words and similar expressions. Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to future recognition of income, capital raising activities, future liquidity levels, future profitability levels, our ability to successfully consolidate our subsidiary banks and achieve resulting efficiencies and benefits of the bank consolidation to our clients, bank co-workers and the local communities in which we operate. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including mortgage servicing rights and deferred tax assets) and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking. There can be no assurance that future loan losses will be limited to the amounts estimated. Our ability to fully comply with all of the provisions of our memorandum of understanding, improve regulatory capital ratios, raise additional capital, successfully implement new programs and initiatives, increase efficiencies, utilize our deferred tax asset, address regulatory issues, respond to declines in collateral values and credit quality, and improve profitability is not entirely within our control and is not assured. The future effect of changes in the financial and credit markets and the national and regional economy on the banking industry, generally, and on United Bancorp, Inc., specifically, are also inherently uncertain. Forward-looking statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("risk factors") that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. United Bancorp, Inc. undertakes no obligation to update, clarify or revise forward-looking statements to reflect developments that occur or information obtained after the date of this report. Risk factors include, but are not limited to, the risk factors described in "Item 1A – Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2009 and in “Part II, Item 1A – Risk Factors” of our Quarterly Report on Form 10-Q for the third quarter ended June 30, 2010; the timing and level of asset growth; changes in market interest rates, changes in FDIC assessment rates, changes in banking laws and regulations; changes in property values, asset quality and the financial capability of borrowers; actions of bank regulatory authorities; changes in tax laws; changes in prices, levies and assessments; the impact of technological advances and issues; the impact of possible future litigation; governmental and regulatory policy changes; opportunities for acquisitions and the effective completion of acquisitions and integration of acquired entities; changes in value and credit quality of investment securities; the local and global effects of current and future military actions; and current uncertainties and fluctuations in the financial markets and stocks of financial services providers due to concerns about credit availability and concerns about the Michigan economy in particular. These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Unaudited Consolidated Financial Statements Follow. 4 United Bancorp, Inc. and Subsidiaries Comparative Consolidated Balance Sheet Data (Unaudited) Dollars in thousands June 30, Mar. 31, Percent Dec. 31, Percent June 30, Percent Period-end Balance Sheet Change Change Change Assets Cash and due from banks $ $ % $ % $ -0.7 % Interest bearing balances with banks -52.4
